U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2009 [ ]TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the Transition Period From to Commission file number000-52407 CHINA EDUCATION TECHNOLOGY, INC. (F.K.A. ENVIROSAFE CORPORATION) (Name of Small Business Issuer in its Charter) [Missing Graphic Reference] NEVADA (State or Other Jurisdiction of Incorporation of Organization) 94-3251254 (I.R.S. Employer Identification No.) 8/F, Tower B, National Software Industry Zone, Gao Tang Xin Jian Zone, Tian He District
